 



Exhibit 10.5.15
DATED 31st July 2000
(1) MEGGITT PROPERTIES PLC
(2) BUSINESS & MARKET RESEARCH LIMITED
LEASE
of
International House Bramhall Technology Park
Stockport Greater Manchester
LESTER ALDRIDGE
Commercial Department
Russell House
Oxford Road
BOURNEMOUTH BH8 8EX
Tel: 01202.786161
Fax: 01202.786170
Ref: 5.RAR.MEG

 



--------------------------------------------------------------------------------



 



THIS LEASE is made on the 31st day of July 2000
BETWEEN:

             
(1)
  Landlord   :   MEGGITT PROPERTIES PLC whose registered office is at Farrs
House Cowgrove Windborne Dorset;
 
           
(2)
  Tenant   :   BUSINESS & MARKET RESEARCH LIMITED whose registered office is at
Buxton Road High Lane.

1.   DEFINITIONS AND INTERPRETATIONS       In this lease:   1.1   the following
words and expressions shall have the following meanings for all purposes

             
 
  Accountant   :   any associate or fellow of the Institute of Chartered
Accountants in England and Wales appointed by the Landlord (including an
employee of the Landlord or a Group Company of the Landlord) to perform any of
the functions of the Accountant under this Lease;
 
           
 
  Adjoining Property   :   any land or building adjoining or in the
neighbourhood of the Property;
 
           
 
  Arbitration Act   :   the Arbitration Act 1996;
 
           
 
  Authority   :   any public, local, or other competent authority; a court of
competent jurisdiction; any statutory undertaking or body having similar powers;
 
           
 
  Bank Account   :   any account or accounts from time to time notified to the
Tenant in writing;
 
           
 
  Conduit   :   any pipe, sewer, drain, sewage pumping station, main, duct,
conduit, gutter, watercourse, wire, cable, optic fibre, channel culvert, flue,
and any other medium for the passage or transmission of water, soil, gas, air,
smoke, electricity, light, information or any other matter and all ancillary
equipment or structures
 
           
 
  Environmental Consent   :   any consent, permit, licence, approval, ruling,
exemption or other authorisation required under applicable Environmental Laws

2



--------------------------------------------------------------------------------



 



             
 
  Environmental Laws   :   any law (which includes an order or decree, any form
of delegated legislation, a treaty and a directive or regulation made by virtue
of powers conferred by a treaty) regulating, relating to or imposing liability
or standards of conduct concerning environmental protection matters including
without limitation, in relation to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Materials of
Environmental Concern, as now or may at any time hereafter be in effect;
 
           
 
  Exterior Decorating Years   :   the fourth year of the Term, every three years
afterwards during the Term and the last year of the Term but not more than once
in any year;
 
           
 
  Group Company   :   a company which is a member of the same group within the
meaning of Section 42 of the 1954 Act;
 
           
 
  Guarantor’s Covenants   :   covenants in the form set out in clause 8 of this
Lease and referred to in the alienation provisions;
 
           
 
  Initial Rent   :   Eighty seven thousand three hundred and forty five pounds
(£87,345) every year;
 
           
 
  Insurance Cost   :   the amount that the Landlord shall from time to time pay
by way of gross premiums for:

         
 
  •   insuring the Property loss of rent and other items referred to in clause 6
(whether by way of a separate policy or with other property) in accordance with
the Landlord’s obligations contained in this Lease;
 
       
 
  •   insuring for such amount and on such terms as the Landlord shall
reasonably consider appropriate against all liability of the landlord to third
parties arising out of or in connection with any matter involving or relating to
the Property including (without limiting the generality of the above} liability
under the Defective Premises Act 1972;

             
 
  Insurance Cost Percentage   :   the following percentage of the Insurance
Cost:
 
           

         
 
  •   the policy of insurance relates solely, to he Property, 100%; or
 
       
 
  •   any other case. the percentage reasonably attributable to the Property as
determined from time to time by the Landlord’s Surveyor;

3



--------------------------------------------------------------------------------



 



             
 
  Insurance Rent   :   the Insurance Cost Percentage of the Insurance Cost and
all of any increased premium payable as a result of any act or omission of the
Tenant;
 
           
 
  Insured Risks   :   subject to clause 6.3, fire, lightning, explosion,
aircraft (including articles dropped from aircraft in peace time), riot, civil
commotion, malicious persons, earthquakes, heave, subsidence, storm, tempest,
flood, bursting and overflowing of water pipes, tanks and other apparatus,
impact by road vehicles terrorism and such other risks as the Landlord shall
from time to time reasonably consider appropriate;
 
           
 
  Interest   :   interest payable from the date on which any payment is due (or
such other date specified in this Lease) to the date of actual payment (both
before and after any judgement) at the Interest Rate;
 
           
 
  Interest rate   :   4% per annum above either:

         
 
  •   the Base Lending Rate from time to time of National Westminster Bank PLC
or such other Bank being a member of the Committee of London and Scottish
Bankers as the Landlord may from time to time nominate in writing; or
 
       
 
  •   if such Base Lending Rate shall cease to be published, such other rate of
interest as the Landlord reasonably considers to be equivalent to it;

             
 
  Interior Decorating Years   :   the fifth year of the Term and the last year
of the Term;
 
           
 
  Landlord’s Fixtures   :   the Landlord’s fixtures and fittings (including any
replacement) as listed in Schedule Four;
 
           
 
  Landlord’s Solicitors   :   Lester Aldridge of Russell House, Oxford Road,
Bournemouth, Dorset BH8 8EX or any other firm of solicitors who the Tenant is
told in writing are acting for .the Landlord;
 
           
 
  Landlord’s Surveyors   :   any associate or fellow of the Royal Institution of
Chartered Surveyors appointed by the Landlord in his absolute discretion to
perform any of the functions of the Landlord’s Surveyor under this Lease;

4



--------------------------------------------------------------------------------



 



             
 
  Lease   :   this Lease as varied from time to time by deed or licence;
 
           
 
  Legal President   :   the President of the Law Society or someone appointed to
act on his behalf;
 
           
 
  Legislation   :   the Offices Shops & Railway Premises Act 1963, the Fire
Precautions Act 1971, the Health and Safety at Work Act 1974 and any other
legislation relating to the use or occupation of the Property from time to time
in force;
 
           
 
  Materials of
Environmental Concern   :   chemicals, pollutants, contaminants, wastes, toxic
substances, petroleum and petroleum products and distillates and all hazardous
substances defined or regulated as such in or under any Environmental Law;
 
           
 
  1954 Act   :   the Landlord and Tenant Act 1954;
 
           
 
  1995 Act   :   the Landlord and Tenant (Covenants) Act 1995;
 
           
 
  Open Land   :   any part of the Property which is not built on whether or not
these are within the demise;
 
           
 
  Outgoings   :   all existing and future rates, taxes, duties, charges,
assessments, impositions and outgoings payable by law (whether imposed by
statute or otherwise and whether of a national or local character and whether of
the nature of capital or revenue and even though of a wholly novel character) in
respect of the Property either by the owner or occupier of it;
 
           
 
  Party   :   all or any of the Landlord, the Tenant and the Guarantor (if any);
 
           
 
  Permitted Part   :   one part of the Property so that at anytime there shall
be no more than two separate occupations of the Property including the
occupation of the Tenant of the remainder;
 
           
 
  Permitted Use   :   Offices within Class 81 (a) of the Use Clauses Order;
 
           
 
  Plan   :   the plan annexed to this lease;
 
           
 
  Planning Acts   :   the Town and Country Planning Act 1990; the Planning
(Listed Building and Conservation Areas) Act 1990 and the Planning (Hazardous
Substances) Act 1990 and the Planning and Compensation Act 1991;
 
           
 
  President   :   the President of the Royal Institution of Chartered Surveyors
or someone authorised to act on his behalf;

5



--------------------------------------------------------------------------------



 



             
 
  Property   :   the property known as International House Bramhall Technology
Park Stockport Greater Manchester described in Schedule One;
 
           
 
  Regulations   :   any regulations made by the landlord from time to time for
the management of the Property;
 
           
 
  Rent   :   the Initial Rent as varied from time to time in accordance with the
Rent Review Schedule;
 
           
 
  Rent Commencement
Date   :   the 31st day of March, 2001;
 
           
 
  Rent Insurance Period   :   3 years;
 
           
 
  Rent Payment Days   :   the usual quarter days;
 
           
 
  Rent Review Schedule   :   Schedule Three;
 
           
 
  Rents   :   the Rent, the Insurance Rent and any other rent or payment which
according to the terms of this Lease is to be treated as rent;
 
           
 
  Review Dates   :   the 31st day of July in 2005 and the penultimate day of the
contractual term granted by this Lease; and “Review Date” means anyone of the
Review Dates:
 
           
 
  Review Period   :   the period from any Review Date up to the day before the
next Review Date (inclusive) or from the last Review Date up to the end of the
Term (inclusive);
 
           
 
  Term   :   10 years from and including the 31st day of July 2000 and ending on
the 30th day of July 2010 and shall be taken to include any period of statutory
extension or holding over;
 
           
 
  Use Classes Order   :   the Town and Country Planning (Use Classes) Order 1987
(to which clause 2.3 shall not apply);
 
           
 
  VAT   :   Value Added Tax, or any other tax of a similar nature, at the rate
payable from time to time;
 
           
 
  Vehicles   :   currently taxed and road worthy motor cars.

2.   INTERPRETATION       In this Lease:   2.1   The Landlord and the Tenant
include the persons deriving title under them respectively

6



--------------------------------------------------------------------------------



 



2.2   Obligations and liabilities of a Party comprising more than one person are
the joint and several obligations and liabilities of the persons who comprise
that Party.   2.3   Unless otherwise stated:

  2.3.1.   any reference to an Act of Parliament (whether in clause 1 or
elsewhere in this Lease) shall be taken to be a reference to that Act as
amended, modified, extended, consolidated, re-enacted or replaced from time to
time and to subordinate legislation, orders, regulations or bye-laws made under
it; and     2.3.2.   any reference to any statutory instruments, rules, orders
or regulations shall be taken to be a reference to such statutory instruments,
rules, orders or regulations as amended or replaced from time to time.

2.4   Any covenant by the Tenant not to do something shall include an obligation
not to permit or suffer it to be done by another person.   2.5   Words importing
one gender include all other genders.   2.6   The singular includes the plural
and vice versa.   2.7   References to “the last year of the Term” or to the “end
of the Term” shall apply whether the Term ends by effluxion of time or
otherwise.   2.8   To be effective any consent approval or authorisation of the
Landlord required under this Lease must be in writing signed by or on behalf of
the Landlord.   2.9   The clause, paragraph and schedule headings, the Summary
of Lease Terms (if any), and the Index shall not be taken into account in the
construction or interpretation of this Lease.   2.10   To redecorate means to
paint (with at least two coats of good quality paint) or otherwise treat all
parts of the Property usually, or at the date of this Lease, so treated and to
wallpaper these parts usually papered using in every case appropriate materials
of good quality.   2.11   Any right of the Landlord to have access to the
Property shall extend to any superior Landlord and any mortgagee of the Property
and to all persons authorised by the Landlord acting reasonably and any such
superior landlord or mortgagee (including (but without limitation) agents,
professional advisers, contractors, workmen and others).   2.12   Any
requirement to obtain the consent or approval of or to indemnify the Landlord
shall be construed 3S including a requirement to obtain the consent or approval
of or to indemnify (as the case may be) any superior landlord,   2.13  
References to the fees costs, charges, disbursements or expenses of the Landlord
shall be construed as extending to the fees, costs, charges, disbursements or
expenses of any superior landlord and any mortgagee of the Property but shall be
limited to reasonable sums properly incurred.

7



--------------------------------------------------------------------------------



 



2.14   Any requirement to comply with the requirements or to act to the
satisfaction of the Landlord or the Landlord’s Surveyor shall be construed as
including a requirement to comply with the requirements or to act to the
satisfaction of any superior landlord or any superior landlord’s surveyor.  
2.15   Any reference to the Landlord shall be taken to include any superior
landlord for the time being unless the context requires otherwise.   2.16   Any
reference in this Lease to a clause, sub-clause, schedule, paragraph or
sub-paragraph shall unless otherwise stated be taken to be as a reference to the
clause, sub-clause, schedule, paragraph, or sub-paragraph bearing that number in
this Lease.   2.17   The ejusdem generis rule of interpretation shall not apply
in the interpretation of this Lease.   2.18   Unless expressly stated any amount
referred to in this Lease is exclusive of any VAT payable.   3.   DEMISE      
In consideration of the rents and covenants on the part of the Tenant contained
in this lease the landlord lets the Property to the Tenant:   3.1   together
with the rights set out in Part One of Schedule Two;   3.2   except and
reserving to the Landlord the rights specified in Part Two of Schedule Two;  
3.3   to hold the Property to the Tenant for the Term;   3.4   together with the
benefit of and subject to (as the case may be) the matters (if any) set out in
Part Three of the Second Schedule;   3.5   yielding and paying:

  3.5.1   from the Rent Commencement Date, the Rent by equal payments in advance
on the Rent Payment Days the first such payment (or a duly apportioned part of
it ) to be made on the granting of this Lease;     3.5.2   the Insurance Rent
within fourteen days of the service of a written demand on the Tenant; and    
3.5.3   additional rent:

  3.5.3.1.   any VAT payable on the Rents or other payments to be made by the
Tenant under this Lease and     3.5.3.2.   Interest and any other payments which
this Lease requires to be treated as rent.

8



--------------------------------------------------------------------------------



 



4.   THE TENANT’S COVENANTS

    The Tenant covenants with the landlord as follows:   4.1   Rent

  4.1.1   To pay the Rents at the times and in the manner stipulated in this
lease without any legal or equitable set-off or other deduction of any kind.    
4.1.2   To pay the Rents (or part of them) to the Bank Account by bankers order
or such other method as the landlord shall reasonably request in writing.

4.2   Outgoings

  4.2.1   To pay all Outgoings except such as are payable on a dealing with the
landlord’s estate or interest in the Property and any tax charged on the
landlord as a result of and in respect of receipt of the Rents.     4.2.2   If
any Outgoing is not assessed directly on the Tenant or the Property to repay to
the landlord all or (as appropriate) a fair proportion of it as determined by
the landlord’s Surveyor.

4.3   Electricity gas and other services consumed       To pay to the supplier
and to indemnify the Landlord against all charges for electricity, gas,
telephone, water and other services consumed used or available at or in relation
to the Property (including meter rents and standing charges).

4.4   Repair cleaning decoration etc.

  4.4.1   Subject to the provisions of clause 6, to put the Property into a good
state of repair and to keep the Property (including any improvements) in such
repair, rebuilding, renewing and reinstating it (in whole or in part) as often
as shall be necessary and (for the avoidance of doubt) this clause shall apply
even if any repair rebuilding renewal or reinstatement is required due to
defective design, workmanship or materials having been used in the original
construction of any building or thing.     4.4.2   Immediately to replace any
Landlord’s Fixtures which are beyond repair at any time.     4.4.3   To clean
the Property (including any Open Land) and keep it in a clean and tidy
condition.     4.4.4   To keep any Open Land and the surface of it in a good
safe and tidy condition and free from weeds and to maintain (and replace as
necessary) any plants, shrubs, trees, gardens or grassed areas forming part of
the Open Land.     4.4.5   Not to bring, keep, store or layout upon any Open
Land any materials. equipment, plant, bins, crates, cartons, boxes or any
receptacle for waste or any other item which is or might become untidy, unclean,
unsightly or in any way detrimental to the Property or the surrounding area.

9



--------------------------------------------------------------------------------



 



  4.4.6   Not to deposit or permit to be deposited any waste rubbish or refuse
on any Open Land except in receptacles properly designed for the storage of such
waste rubbish or refuse and in a position approved by the Landlord.     4.4.7  
Not to keep or store on any Open Land any vehicle, caravan. Moveable dwelling or
other thing except vehicles for use in the Tenant’s business.     4.4.8   Not to
carry out vehicle repairs or maintenance on the Open Land.     4.4.9   Where the
use of Conduits, boundary structures, party walls or other things is common to
the Property and other property to be responsible for and to indemnify the
Landlord against all sums due from and to undertake all work that is the
responsibility of the owner, lessee or occupier of the Property in relation to
those Conduits or other things.     4.4.10   In every Exterior Decorating Year
to redecorate the exterior of the Property and in every Interior Decorating Year
to redecorate the interior of the Property in either case in a good and
workmanlike manner and to the reasonable satisfaction of the Landlord’s
Surveyor.     4.4.11   In the last year of the Term the tints colours and
patterns of any redecoration shall first be approved by the Landlord such
approval not to be unreasonably withheld.

4.5   Waste and Alterations

  4.5.1   Not to:

  4.5.1.1   commit any waste;     4.5.1.2   make any addition to the Property;  
  4.5.1.3   make any alteration to the Property other than alterations to the
interior of the Property which do not affect any load bearing or structural part
of the Property (“Internal Alterations”);

  4.5.2   Not to make any Internal Alterations (provided that internal
partitioning shall be permitted regardless of this clause) or any alteration or
connection to any Conduit without:

  4.5.2.1   Obtaining and complying with all necessary consents of any Authority
and paying all charges of such Authority in respect of such consents.    
4.5.2.2   Making application for consent to the Landlord (such consent not to be
unreasonably withheld) supported by four copies of a drawing or drawings and
(where appropriate) a specification or specifications detailing the proposed
alterations.     4.5.2.3   Paying the fees of the Landlord and any mortgagee and
their respective professional advisers in accordance with clause 4.22.

10



--------------------------------------------------------------------------------



 



  4.5.2.4   Entering into any covenants the landlord may require as to the
execution of the alterations and the reinstatement of the Property.     4.5.2.5
  If, in the opinion of the landlord’s Surveyor, any works are of a substantial
nature to provide before beginning the works adequate security in the form of a
deposit of money or the provision of a bond as assurance to the landlord that
the works permitted by the landlord will be fully completed and (if required by
the landlord) the Property reinstated at the end of the Term.

4.6   Defective Premises       To give notice in writing to the landlord of any
defect in or affecting the Property for which the landlord may have an
obligation or duty of care under this Lease or the Defective Premises Act 1972
immediately the defect comes to the notice of the Tenant and to indemnify the
Landlord against all actions, costs, claims, and demands arising under the
Defective Premises Act 1972 or otherwise resulting from any breach of any
obligation on the part of the Tenant under the provisions of this Lease.   4.7  
Aerials, Signs and Advertisements

  4.7.1   Not to erect any pole, mast, satellite dish, or wire (whether in
connection with telegraphic, telephonic, radio, or television communication or
otherwise) upon the Property.     4.7.2   Not to fix to or exhibit anything
outside any building on the Property or in any window of any building.     4.7.3
  Not to display anywhere on the Property any placard, sign, notice, fascia
board or advertisement except:

  4.7.3.1   one sign, of a reasonable size on the exterior of the Property
(bearing the Tenant’s trade or business name) in a position and format
previously approved by the Landlord (such approval not to be unreasonably
withheld); and     4.7.3.2   interior signs not visible from outside the
Property.

  4.7.4   To keep any permitted sign in good condition and to replace it as soon
as possible after any change in tile identity of the Tenant or any change of the
Tenant’s trade or business name (subject to the Landlord’s approval being first
obtained in accordance with the preceding sub-clause in respect of any
replacement sign which is not identical to the sign it replaces).

4.8   Access of Landlord and Notice to Repair

  4.8.1   To permit the Landlord at all reasonable times and except in case of
emergency, in the daytime and by prior appointment with the Tenant;

  4.8.1.1   To enter the Property for the purpose of ascertaining if the
covenants and conditions of this Lease have been complied with; and

11



--------------------------------------------------------------------------------



 



  4.8.1.2   To view (and if necessary to open up floors and other parts of the
Property where such opening up is required in order to view) the state of repair
and condition of the Property PROVIDED that any such opening-up shall be made
good by and at the cost of the landlord where such opening-up does not reveal
any breach of the terms of this Lease; and     4.8.1.3   To repair, cleanse,
rebuild, alter or examine any Adjoining Property or any Conduits, access ways
and party walls or structures the persons exercising such right making good all
damage caused in its exercise. The right in this sub-clause may also be
exercised by the owners or occupiers of any Adjoining Property, if authorised by
the Landlord.

  4.8.2   If the Landlord serves on the Tenant a notice (a “Repair Notice”)
specifying any repairs, cleansing, maintenance or decorating that the Tenant has
failed to carry out, in breach of the terms of this Lease, immediately to repair
cleanse maintain and decorate the Property as required by the Repair Notice.    
4.8.3   If within forty-two days after the service of a Repair Notice the Tenant
shall not have commenced and be proceeding diligently with the execution of the
work referred to in that Repair Notice or shall fail to complete the works
within three months (or such longer period as is stated ;n the Repair Notice)
or, if in the Landlord’s Surveyor’s opinion, the Tenant is unlikely to have
completed the works within a reasonable time, to permit the landlord to enter
the Property and to carry out such works as may be necessary to comply with the
Repair Notice and to pay to the landlord the cost of so doing and all expenses
incurred by the landlord (including legal costs and Surveyor’s fees) within
fourteen days of a written demand being served on the Tenant

4.9   Permitted Use

  4.9.1   To use and occupy the Property solely and exclusively for the
Permitted Use.     4.9.2   To use the Car Parking Spaces (if any) only for the
parking of Vehicles.     4.9.3   Not to do or permit or suffer anything in or
upon the Property which may be or become a nuisance or annoyance or cause damage
or disturbance to the landlord or the owners, or occupiers of any Adjoining
Property.     4.9.4   Not to reside or sleep in the Property nor use it for any
sale by auction or for any dangerous noisy or offensive purpose or for illegal
or immoral activity     4.9.5   Not to bring onto the Property any safes
machinery goods or other articles which may strain or damage the Property or any
part of it.

4.10   The Planning Acts

  4.10.1   For the purpose of this clause only, the expression “Planning Acts”
shall include the Building Act 1984.     4.10.2   Not to commit any breach of
planning control (such term to have the same meaning as in the Planning Acts).  
  4.10.3   To comply with the provisions and requirements of the Planning Acts
that affect the Property whether as to the permitted use or otherwise.    
4.10.4   At the expense of the Tenant, to obtain all planning permissions and to
serve all such notices as may be required for the carrying out of any operation
or use of the Property

12



--------------------------------------------------------------------------------



 



      which may constitute development within the meaning of the Planning Acts
but no application for planning permission may be made without the previous
consent of the Landlord.     4.10.5   Subject only to any statutory directions
to the contrary to pay and satisfy any charge or levy that may subsequently be
imposed under the Planning Acts in respect of the carrying out or maintenance of
any operations or the commencement or continuance of any such use on the
Property.     4.10.6   Whether or not any consent has been granted by the
Landlord under this Lease not to carry out or make any alteration or addition to
the Property or any change of use until:

  4.10.6.1   All necessary notices under the Planning Acts have been served and
copies have been produced to the Landlord;     4.10.6.2   All necessary
permissions and consents under the Planning Acts have been obtained and produced
to the Landlord;     4.10.6.3   The Landlord has acknowledged that every
necessary planning permission is acceptable to him (such acknowledgement not to
be unreasonably withheld where the Landlord has previously given consent to the
making of the planning application). The Landlord shall be entitled to refuse to
accept a planning permission on the grounds that any condition contained in it
or anything omitted from it or the period referred to in it would in the opinion
of the Landlord be or be likely to be prejudicial to the Landlord’s interest in
the Property whether during or following the end of the Term.

  4.10.7   Unless the Landlord shall otherwise direct, to carry out and complete
before the end of the Term:

  4.10.7.1   Any works stipulated to be carried out to the Property as a
condition of any planning permission granted for development commenced before
the end of the Term whether the works are required by the condition to be
completed before or after the end of the Term;     4.10.7.2   Any development
begun upon the Property in respect of which the landlord shall or may be or
become liable to any charge or levy under the Planning Acts.

  4.10.8   Where or the Tenant’s application, a planning permission is refused
or granted subject to conditions and the Landlord produces Counsel’s opinion
that the landlord’s interest is materially prejudiced by the refusal or the
conditions and that a planning appeal is justified the Tenant shall at its own
expense .diligently pursue an appeal.

13



--------------------------------------------------------------------------------



 



  4.10.9   To indemnify (both during and after the end of the Term) and keep the
Landlord indemnified against all liability whatsoever including costs and
expenses in respect of any contravention of the Planning Acts.

4.11   Statutory Notices, etc.

  4.11.1   To give to the Landlord full particulars and a copy of any notice,
direction, order, or proposal for the Property received by the Tenant from any
Authority within seven days of receipt and if so required by the Landlord to
produce the original to the Landlord.     4.11.2   At the request of the
Landlord but at the cost of the Tenant to make or join with the Landlord in
making any objection or representation against or in respect of any notice,
direction, order or proposal which the Landlord deems expedient.     4.11.3   At
the Tenant’s expense to take all steps to comply with any notice, direction,
order or proposal in respect of the Property whether the notice, direction,
order, or proposal is to be complied with by the Tenant the Landlord or any
other person (however described).     4.11.4   To comply in all respects with
the Legislation.     4.11.5   Not to do, or omit to do, or permit or suffer to
be done, or omitted to be done, anything for which the Tenant shall be
responsible in or about the Property or any premises used in conjunction with
but not comprised in the Property by which the Landlord may become liable to pay
any penalty, damages, compensation, costs, charges or expenses and to indemnify
the Landlord against all such liabilities.

4.12   Encroachments

  4.12.1   Not to permit any encroachment to be made or easement acquired
against or upon the Property and promptly to give notice to the Landlord of any
attempt to do so in either case and at the Tenant’s expense to take any
preventative steps (whether by legal proceedings or otherwise) which the
Landlord may reasonably require.     4.12.2   Not to stop up, darken, or
obstruct any window or other aperture in the Property.

4.13   Alienation

  4.13.1   Not to:

  4.13.1.1   hold on trust for another, or     4.13.1.2   to part with
possession of, or     4.13.1.3   to permit another to occupy

the whole or any part the Property except by a transaction permitted by and
effected in accordance with this Lease.

14



--------------------------------------------------------------------------------



 



  4.13.2   The Tenant may share occupation of the Property with a Group Company
of the Tenant (but without creating a tenancy):

  4.13.2.1   for so long as both the Tenant and that company remain members of
the same group; and     4.13.2.2   if within 21 days of the sharing beginning
the Tenant gives the Landlord written notice of the name and registered office
of the company sharing occupation and the company’s irrevocable written
acknowledgement that for so long as the company occupies the Property the
Landlord has the same right to distrain against the company’s assets on the
Property as against the assets of the Tenant.

  4.13.3   Not to charge part only of the Property.     4.13.4   Not to charge
the whole of the Property except:

  4.13.4.1   to a bank or similar financial institution for the purpose only of
borrowing money on the security of this Lease; and     4.13.4.2   with the
Landlord’s prior consent (such consent not to be unreasonably withheld).

  4.13.5   Within 28 days of any assignment, charge, underlease, transmission or
other devolution relating to the Property or this Lease, to produce for
registration with the Landlord’s Solicitors the deed or document affecting the
devolution or a copy of it certified by a Solicitor and to pay the Landlord’s
Solicitors’ reasonable charges for the registration of every such document such
charges not being less than £30.00 (thirty pounds).

4.14   Assignment

  4.14.1   Not to assign a part (as distinct from the whole) of the Property.  
  4.14.2   Not to assign the whole of the Property without the prior consent of
the Landlord (which will not be unreasonably withheld or delayed).     4.14.3  
Without limiting the generality of clause 4.14.2, it will be reasonable for the
Landlord to refuse consent to an assignment if:

  4.14.3.1   the proposed assignee is not a Qualifying Person as defined this
clause;     4.14.3.2   as a direct or indirect result of the assignment to the
proposed assignee the market value or the marketability of the Landlord’s
reversion will be adversely affected;     4.14.3.3   the proposed assignee is
less substantial in financial terms than the Tenant or any guarantor of the
Tenant’s obligations under this Lease;

15



--------------------------------------------------------------------------------



 



  4.14.3.4   any Rents or other payments due from the Tenant to the Landlord are
for the time being unpaid;     4.14.3.5   the Tenant is in breach of any of its
obligations under this Lease other than obligations of a minor nature;    
4.14.3.6   the Tenant’s Solicitor has not provided an undertaking to pay all of
the landlord’s reasonable costs, fees, charges, disbursements and expenses
(including those payable to solicitors and surveyors) properly arising from the
application for consent to the assignment whether or not consent is granted
conditionally or unconditionally or is lawfully refused Provided that an
estimate of all costs shall have first been given to the Tenant’s Solicitor;    
4.14.3.7   the proposed assignee has failed to supply any references reasonably
required by the Landlord together with copies of any letters requesting the
references;

  4.14.4   If there is any dispute as to whether the proposed assignee is a
Qualifying Person or is less substantial in financial terms than the Tenant or
any guarantor of the Tenant the matter shall be referred to the Accountant
(acting as an expert and not as an arbitrator) and the decision of the
Accountant shall be binding on the Landlord and the Tenant and the fees payable
to the Accountant shall be borne and paid by the Landlord and the Tenant in such
shares and in such manner as the Accountant shall determine and failing any
determination, in equal shares. If one party shall pay all the fees, it shall be
entitled to recover the appropriate share from the other.     4.14.5   If there
is any dispute as to whether the financial standing of the proposed assignee
will adversely affect the market value or the marketability of the landlord’s
interest in the Property the matter shall be referred to the Landlord’s Surveyor
(acting as an expert and not as an arbitrator) and the decision of the
Landlord’s Surveyor shall be binding on both the Landlord and the Tenant and the
fees payable to the Landlord’s Surveyor shall be borne and paid by the Landlord
and the Tenant in the shares and in the manner that the Landlord’s Surveyor
shall determine and failing any determination, in equal shares. If one party
shall pay all the fees it shall be entitled to recover the appropriate share
from the other.     4.14.6   The Landlord may as a condition of consenting to an
assignment require that before the assignment takes place:

  4.14.6.1   the assignor enters into a guarantee (by deed) with the Landlord in
substantially similar form to the Guarantor’s covenants contained in this Lease
in respect or tile assignee’s obligations under this Lease;     4.14.6.2   if
the assignment is to a corporate body and if reasonably required by the Landlord
at least two individuals (or some other guarantor or guarantors) acceptable to
the Landlord (acting reasonably) enter into direct covenants (by deed) with the
Landlord in substantially similar form to the Guarantor’s covenants contained in
this Lease in respect of the assignee’s obligations under this lease and under
any authorised guarantee agreement entered into by the assignee to guarantee the
obligations of any person to whom the assignee may assign the lease in future;

  4.14.7   If there shall be any dispute as to whether the conditions set out in
clause 4.14.6 have been complied with this shall be determined on the reference
of either party by the

16



--------------------------------------------------------------------------------



 



      landlord’s Surveyor (acting as an expert and not an arbitrator) whose
decision shall be binding on the landlord and the Tenant and the fees payable to
the landlord’s Surveyor shall be borne and paid by the Landlord and the Tenant
in such shares and in such manner as the Landlord’s Surveyor shall determine and
failing any determination in equal shares. If one party shall pay all the fees,
it shall be entitled to recover the appropriate shares from the other.    
4.14.8   For the purposes of this clause 4.14:

  4.14.8.1   “Qualifying Person” means a person who at the Qualifying Date has
Satisfactory Profits and Satisfactory Assets (or who would have Satisfactory
Profits and Satisfactory Assets if it were reasonably practicable from an
accounting viewpoint to calculate them);     4.14.8.2   “Qualifying Subsidiary”
means a subsidiary company (as the expression “Subsidiary” is defined by the
Companies Act 1985 Section 736) in relation to any prospective Qualifying
Person;     4.14.8.3   “Satisfactory Assets” means net assets (from which there
is excluded any amount in respect of deferred tax) which at the Qualifying Date
and after consolidation (whether real or notional) with the net assets (from
which there is excluded any amount in respect of deferred tax) of any Qualifying
Subsidiary exceed an amount representing the yearly rent payable under this
Lease at the Qualifying Date multiplied by 3 as evidenced by a set of properly
audited accounts the latest set of which was published not earlier than 6 months
before the Qualifying Date and a letter confirming that fact addressed to the
Landlord by the auditors who prepared the most recent set of published accounts
for the Qualifying Person;     4.14.8.4   “Satisfactory Profits” means annual
profits before tax in the 3 complete trading years immediately preceding the
Qualifying Date which in each year (averaged over the 3 years) (and after
consolidation (whether real or notional) in each such year with the annual
profits before tax of any Qualifying Subsidiary] exceed an amount representing
the yearly rent payable under this Lease at the Qualifying Date multiplied by 3
as evidenced by a set of properly audited accounts, the latest set of which was
published ‘lot earlier than 6 months before the Qualifying Date and a letter
confirming that fact addressed to the Landlord by the auditors who prepared the
most recent set of published accounts for the Qualifying Person;     4.14.8.5  
“Qualifying Date” means the date which the landlord receives sufficient
information to enable him to determine whether the proposed assignee is a
Qualifying Person or, if later, the date of the Accountant’s Determination. If,
for any reason, the assignment is not completed within three months of any
Qualifying Date the Landlord shall be entitled to re-open the question of
whether the proposed assignee is a Qualifying Person and the Qualifying Date
shall then be the date on which the Landlord gives written notice to the Tenant
of its requirement.

4.15   Underletting

  4.15.1   Not to underlet part (as distinct from the whole) of the Property
except a Permitted Part.

17



--------------------------------------------------------------------------------



 



  4.15.2   Not to underlet the whole of the Property or a Permitted Part without
the consent of the landlord (which will not be unreasonably withheld or delayed)
and unless by way of a permitted underlease.     4.15.3   The rent payable under
any permitted underlease shall be:

  4.15.3.1   the greater of:

  4.15.3.1.1   the open market rental value of the Property (or the Permitted
Part, as the case may be) disregarding any fine or premium payable; and    
4.15.3.1.2   the Rent (or in a letting of a Permitted Part. An appropriate
proportion of the Rent); and

  4.15.3.2   approved by the landlord before the grant of the underlease; and  
  4.15.3.3   payable in advance, on the Rent Payment Days.

  4.15.4   Every permitted underlease shall contain provisions approved by the
Landlord:

  4.15.4.1   for the upwards only review of the rent reserved by the underlease
on the basis and on the dates on which the Rent is to be reviewed in this lease;
    4.15.4.2   prohibiting the undertenant from doing or allowing any act or
thing in relation to the underlet premises which is inconsistent with or in
breach of the provisions of this Lease;     4.15.4.3   for re-entry by the
underlandlord on breach of any covenant by the undertenant;     4.15.4.4  
imposing an absolute prohibition against a1l dispositions of or other dealings
whatever with the whole or any part of the underlet premises other than an
assignment or charge of the whole;     4.15.4.5   prohibiting any assignment or
charge of the whole without the prior consent of the Landlord under this Lease;

18



--------------------------------------------------------------------------------



 



  4.15.4.6   prohibiting the undertenant from permitting another to occupy the
whole or any part of the underlet premises; and     4.15.4.7   imposing in
relation to any permitted assignment or charge the same obligations for
registration with the Landlord as are contained in this Lease in relation to
dispositions by the Tenant.

  4.15.5   To enforce the performance and observance by every undertenant of the
provisions of the underlease and not at any time either expressly or by
implication to waive any breach of the covenants or conditions on the part of
any undertenant nor, without the consent of the Landlord (such consent not to be
unreasonably withheld or delayed in respect of any surrender or variation which
does not conflict with the terms of this clause (4.15» to vary the terms or
accept a surrender of any permitted underlease.     4.15.6   In relation to any
permitted underlease:

  4.15.6.1   to ensure that the rent is reviewed in accordance with the terms of
the underlease;     4.15.6.2   not to agree the reviewed rent with the
undertenant without the approval of the Landlord;

  4.15.7   To exclude the provisions of Sections 24 to 28 (inclusive) of the
1954 Ad from any underlease and before granting the underlease to obtain a court
order authorising the exclusion and produce a copy to the Landlord.

4.16   Key holders       To ensure that at all times the Landlord has written
notice of the name home address and telephone number of at least two key holders
of the Property residing within ten miles of the Property.   4.17   Landlord’s
rights       To permit the Landlord at all times during the Term to exercise
without interruption or interference any of the rights excepted or reserved to
the Landlord by virtue of the provisions of this Lease.   4.18   Indemnities    
  To be responsible for and to keep the Landlord fully indemnified against all
damages, losses, costs, expenses, action demands, proceedings, claims and
liabilities made against or suffered or incurred t)y the landlord directly or
indirectly out of:

  4.18.1   any act, omission or negligence of the tenant or persons at the
Property expressly or impliedly with the Tenant’s authority; or     4.18.2   any
breach or non-observance by Tenant of the covenants and conditions or other
provisions of this Lease or any of the matters to which the demise is subject.

19



--------------------------------------------------------------------------------



 



4.19   Covenants affecting superior title       To observe and perform the
covenants and conditions to which the landlord’s title to the Property is
subject as set out in Part Three of Schedule Two and to keep the landlord
indemnified against any breach or non-observance of these.   4.20   Regulations
      To comply with all Regulations   4.21   Interest on Arrears       Without
limiting any other right or remedy of the landlord if the Tenant shall fail to
pay the Rents (or any of them) or any other sum due under this lease within
14 days of the date due whether formally demanded or not, the Tenant shall pay
to the landlord Interest on the Rents or other sum and such Interest shall be
treated as rent due to the landlord.   4.22   Landlord’s Costs       To pay to
the Landlord on an indemnity basis all costs, fees, charges, disbursements and
expenses (including without limiting the generality of the preceding words those
payable to solicitors. surveyors, Counsel and bailiffs) incurred by the Landlord
and any mortgagee of the landlord in relation to or incidental to:

  4.22.1   The preparation and service of a notice under Sections 146 or 147 of
the Law of Property Act 1925 or the leasehold Property (Repairs) Act 1938 or the
taking of steps subsequent to any such notice (even if forfeiture is avoided by
means other than relief granted by the Court).     4.22.2   Every application
for any consent approval or licence made under this Lease whether:

  4.22.2.1   granted or not, or     4.22.2.2   made subject to any qualification
or condition, or     4.22.2.3   withdrawn.

  4.22.3   The collection and recovery of any Rents which shall be in arrears
(including the costs of any bailiffs or other collection agency).     4.22.4  
Any action reasonable taken by or on behalf of the Landlord in order to prevent
or remedy any breach or non-performance by the Tenant of any of the tenant’s
covenants or obligations in this Lease     4.22.5   Any steps taken in
contemplation of or in connection with the preparation and service of a Repair
Notice or a schedule of dilapidations during or after the end of the Term.    
4.22.6   Any steps under the rights of re-entry in this Lease.

20



--------------------------------------------------------------------------------



 



  4.22.7   Any circumstance in which the Tenant is required by this Lease to pay
the landlord’s costs.

4.23   Re-letting or Sale of Reversion

  4.23.1   To permit the landlord at any time during and after the last six
months of the Term (or sooner if the Rents or any parts of them shall be in
arrears and unpaid for longer than 28 days) to enter the Property and affix and
retain anywhere upon it a notice for re-letting the Property and during such
period to permit persons with the authority of the landlord or its agents at
reasonable times of the day by appointment to view the Property.     4.23.2   At
any time during the Term to permit prospective purchasers of or agents surveyors
or valuers instructed in connection with the sale or mortgage of the Landlord’s
reversion to view the Property without interruption if they are authorised in
writing by the landlord or the landlord’s agents.

4.24   Replacement Guarantor       To give the Landlord notice, and if the
Landlord so requires, at the Tenants expense to procure that some other person
reasonably acceptable to the Landlord executes a guarantee (in the form of the
covenant contained in clause 8 of this Lease) within twenty-eight days of:

  4.24.1   the death of any person who has or shall have guaranteed to the
Landlord the payment of the rent and the observance and performance of the
Tenant’s covenants under this Lease; or     4.24.2   that person (being a
corporation) entering into liquidation whether compulsory or voluntary or
suffering a receiver or an administrative receiver to be appointed in respect of
all or part of its business, or entering into a voluntary arrangement within
Part 1 of the Insolvency Act 1986, or doing or suffering anything which would
entitle a receiver to take possession of any of its assets, or doing or
suffering anything which would entitle any person to present a petition for
winding up or apply for an administration order, or ceasing to exist or being
dissolved; or     4.24.3   that person (being an individual) having a bankruptcy
order made against him, or being unable to pay a debt, or having no reasonable
prospect of being able to pay a debt within the meaning of Section 268 of the
insolvency Act 1986, or making an application to the court for an interim order
under Section 253 of the Insolvency Act 1986, or doing anything which would
entitle a petition for a bankruptcy order to be made, or making any assignment
for the benefit of, or entering into any arrangement with, his creditors either
by composition or otherwise.

4.25   Yield up       At the end of the Term:

  4.25.1   To yield up the Property and any additions and improvements to it in
repair and in accordance with the terms of this Lease together with all fixtures
which during the Term may be affixed to or upon the Property other than tenant’s
trade fixtures.

21



--------------------------------------------------------------------------------



 



  4.25.2   To give up all the keys of the Property to the Landlord.     4.25.3  
To remove all signs erected by the Tenant on the Property.     4.25.4   If (but
only if) requested to do so by the landlord (whether the request is made before
or after the end of the Term) to remove any additional buildings, additions,
alterations or improvements made to the Property and to make good any part or
parts of the Property which may be damaged by such removal.     4.25.5   If the
Tenant fails to comply with a request made by the landlord under the immediately
preceding sub-clause within 28 days of the request, the Landlord may carry out
the works requested and the Tenant shall pay to the Landlord the costs incurred
by the Landlord as if the works had been included in a Repair Notice.

4.26   Environmental matters

  4.26.1   To comply with all Environmental Laws applicable to the operations of
the Tenant and the Property and to obtain from the appropriate Authority all
necessary Environmental Consents.     4.26.2   To comply with all Environmental
Consents relating to the Property.     4.26.3   If the Tenant receives any
notice alleging that it is not in compliance with any Environmental Law or
Environmental Consent immediately to provide a copy of that notice to the
Landlord.     4.26.4   Not to cause or permit any release, omission, discharge
or disposal of any substance which will or might pollute any stream or
watercourse either directly or through the drainage system serving the Property.

4.27   Value Added Tax       To pay any VAT payable on or in respect of any
payment made by the Tenant under the Lease or in respect of any payment for
which the Tenant agrees to reimburse the Landlord provided that the Landlord
shall have issued a valid VAT invoice in the name of the Tenant.   5.   THE
LANDLORD”S COVENANTS   5.1   Quiet Enjoyment       Subject to the Tenant paying
the Rents and complying with the Tenant’s covenants in this Lease the Landlord
covenants with the Tenant to permit the Tenant to peaceably hold and enjoy the
Property during the T arm without any interruption by the Landlord or any person
rightfully claiming under or in trust for the Landlord.   6.   INSURANCE   6.1  
Landlord to Insure       The landlord covenants with the Tenant to insure the
Property unless the insurance shall be invalidated by any act of the Tenant or
by anyone at the Property expressly or by implication with the Tenant’s
authority.

22



--------------------------------------------------------------------------------



 



6.2   Warranty: Convictions       The Tenant warrants that prior to the
execution of this Lease the Tenant has disclosed to the Landlord in writing any
conviction, judgment or finding of any court or tribunal relating to the Tenant
(or any director other officer or major shareholder of the Tenant) or any other
fact of such a nature as to be likely to affect the decision of any insurer or
underwriter to grant or to continue insurance of any of the Insured Risks or
affect the premium payable.   6.3   Details of Insurance       Insurance shall
be effected:

  6.3.1   in any insurance office, or with any underwriters, or through any
agency of the landlord’s choice from time to time.     6.3.2   for the following
sums:

  6.3.2.1   the sum the Landlord shall from time to time be advised by the
landlord’s Surveyors as being the full cost of rebuilding and reinstating the
Property including architects’, surveyors’, and other professional fees payable
in relation to the rebuilding or reinstatement of the Property, the cost of
debris removal, demolition, site clearance, any works that may be required by
statute, and incidental expenses; and     6.3.2.2   the loss of Rent (having
regard to any review of rent which may become due under this lease) for the Rent
Insurance Period or such longer period as the Landlord may from time to time
reasonably consider to be sufficient for the purposes of planning and carrying
out the rebuilding or reinstatement; and     6.3.2.3   the sum the Landlord
shall from time to time reasonably consider prudent in respect of third party
and public liability at the Property;

  6.3.3   against damage or destruction by the Insured Risks with an insurer of
repute and subject to such excesses exclusions or limitations as the insurer may
require or the landlord may properly negotiate;     6.3.4   against any other
risk which the Tenant shall reasonably request the Landlord to insure against
if:

  6.3.4.1   cover is available from the Landlord’s insurers, and     6.3.4.2  
the Tenant shall first agree to pay any additional premium arising.

  6.3.5   If the Landlord is unable to insure against any Insured Risk on
reasonable terms he shall be entitled not to insure against that risk and shall
notify the Tenant of his decision. That risk shall then be excluded from the
definition of “Insured Risks” unless the Landlord does subsequently insure
against it. If the Tenant wishes to challenge the landlord’s decision to exclude
the risk from the Insured Risks the Tenant shall notify this wish to the
Landlord shall within one month of notification of the Landlord’s decision (time
to be of the essence) in which event the Landlord shall within one month of the
Tenant’s notification either reinstate insurance cover for the risk or invite
the Tenant to refer the dispute to arbitration.

23



--------------------------------------------------------------------------------



 



  6.3.6   If the insurance cover is suspended or varied due to the acts or
omissions of the Tenant the landlord’s obligations shall be modified to take
account of the suspension or variation.

6.4   Payment of Insurance Rent       The Tenant shall pay the Insurance Rent on
the date of this Lease for the period from (and including) that date up to (and
including) the day before the next policy renewal date and subsequently the
Tenant shall pay the Insurance Rent within 14 days of the service of a written
demand on the Tenant and in advance (but not more than two months in advance) of
the policy renewal date.   6.5   Suspension of Rent

  6.5.1   The provisions of clause 6.5.2 shall have effect if during the Term:

  6.5.1.1   the Property or any part of it is damaged or destroyed by any of the
Insured Risks, so that in the opinion of the landlord’s insurers the Property or
any part of it is unfit for occupation or use; and     6.5.1.2   payment of the
insurance money is not refused in whole or in part by reason of any act or
default of the Tenant or anyone at the Property expressly or by implication with
the Tenant’s authority.

  6.5.2   If the circumstances contemplated in clause 6.5.1 arise:

  6.5.2.1   the Rent (or a fair proportion of the Rent according to the nature
and the extent of the damage sustained) shall cease to be payable from the date
that the damage has occurred until:

  6.5.2.1.1   the Property or the affected part shall have been rebuilt or
reinstated so that the Property or the affected part are made fit for occupation
or use; or, if earlier,     6.5.2.1.2   the end of the Rent Insurance Period;

  6.5.2.2   whether the suspension applies and, if so, the amount of the
proportion and the period during which the Rent shall cease to be payable will
be determined by the Landlord’s Surveyor.

6.6   Reinstatement and Termination if Prevented

  6.6.1   If taking the Term:

  6.6.1.1   the Property or any part of it is damaged or destroyed by any of the
Insured Risks; and     6.6.1.2   the payment of the insurance money is not
refused in whole or in part by reason of any act or default of the Tenant or
anyone at the Property expressly or by implication with the Tenant’s authority;

the landlord shall use all reasonable endeavours to obtain all planning
permissions or other permits and consents that may be required under the
Planning Acts or other statutes (if any) (“Permissions”) to enable the Landlord
to rebuild and reinstate.

24



--------------------------------------------------------------------------------



 



  6.6.2   Subject to the provisions of clauses 6.6.3 and 6.6.4. the Landlord
shall as soon as practicable after the Permissions have been obtained or
immediately where no Permissions are required, apply all insurance money
received (except sums in respect of loss of Rent) in rebuilding or reinstating
the Property.     6.6.3   If the Property is substantially damaged or destroyed
by an Insured Risk the Landlord may rebuild and reinstate the Property either in
the form in which it was immediately before the occurrence of the destruction or
damage or in that form with such modifications as:

  6.6.3.1   may be required by any Authority as a condition of the grant of any
of the Permissions; and/or     6.6.3.2   the landlord may reasonably make to
reflect then current good building practice; and/or     6.6.3.3   the Landlord
may otherwise reasonably require but so that the Landlord shall so far as
reasonably possible provide in the Property as rebuilt and reinstated
accommodation for the Tenant not materially less convenient and commodious and
with ancillary facilities not materially less convenient than those which
existed immediately before the occurrence of the destruction or damage.

  6.6.4   For the purposes of this clause the expression “Supervening Events”
means all or any of the following:

  6.6.4.1   the Landlord has failed despite using all reasonable endeavours to
obtain the Permissions;     6.6.4.2   any of the Permissions have been granted
subject to a lawful condition with which in all the circumstances it would be
unreasonable to expect the Landlord to comply;     6.6.4.3   some defect or
deficiency in the Property which means that rebuilding or reinstatement would be
impossible or could only be undertaken at a cost that would be unreasonable in
all the circumstances;     6.6.4.4   The Landlord is unable to obtain access to
the Property for the purposes of rebuilding or reinstating;     6.6.4.5   the
rebuilding or reinstating is prevented by war, act of God, government action,
strike, lockout; or     6.6.4.6   any other circumstances beyond the control of
the Landlord.

  6.6.5   The Landlord shall not be liable to rebuild or reinstate the Property
if and for so long as such rebuilding or reinstating is prevented by Supervening
Events.     6.6.6   A notice given under clauses 6.6.7 or 6.6.8 is referred to
as a “Termination Notice”.

25



--------------------------------------------------------------------------------



 



  6.6.7   If at the end of the Rent Insurance Period the Property has not been
rebuilt or reinstated so as to be fit for the Tenant’s occupation and use,
either party may by notice given at any time within three months (time to be of
the essence in this respect) of the end of the Rent Insurance Period invoke the
provisions of clause 6.6.9.     6.6.8   If the Landlord is prevented from
rebuilding or reinstating because of a Supervening Event or reasonably considers
that the Landlord will not be able to complete the rebuilding or reinstatement
within the Rent Insurance Period, the Landlord may give the Tenant notice to
this effect at any time.     6.6.9   If a Termination Notice is given then,
subject to clause 6.6.10:

  6.6.9.1   the Term will end but without prejudice to any rights or remedies
that may have accrued to either party against the other including (without
limiting the generality of the preceding words) any right that the Tenant might
have against the Landlord for a breach of the Landlord’s covenants set out in
clauses 6.6.1 and 6.6.2;     6.6.9.2   all insurance money received by the
Landlord pursuant to this clause (6) shall belong to the landlord absolutely.

  6.6.10   Clauses 6.6.8 and 6.6.9 shall not apply if:

  6.6.10.1   the Termination Notice has been given by the Tenant; and    
6.6.10.2   at the time when the Termination Notice was given the Supervening
Events had ceased to apply; and     6.6.10.3   the Landlord has commenced and is
proceeding with rebuilding or reinstating the Property with reasonable
expedition.

6.7   Effect on Rent Review       Any reviewed rent for the Property shall be
assessed as if sub-clause 6.5 above was not in operation at the relevant date
and as if the damage or destruction had not occurred.   6.8   Tenant’s Insurance
Covenants       The Tenant covenants with the Landlord

  6.8.1   to comply with all the requirements and recommendation of the
landlord’s insurers;     6.8.2   not to do or omit anything that could cause any
policy of insurance on or in . relation to the Property to become void or
voidable wholly or in part nor (unless the Tenant shall have previously notified
the landlord and have agreed to pay the increased premium and such insurance
shall have been effected) anything by which additional insurance premiums may
become payable in respect of the Property;     6.8.3   to keep the Property
supplied with such fire fighting equipment as the insurers and the fire
authority may require or as the landlord may reasonably require and to maintain
the equipment to their satisfaction and in efficient working order and at least
once in every 6 months to cause any sprinkler system and other fire fighting
equipment to be inspected by a competent person;

26



--------------------------------------------------------------------------------



 



  6.8.4   not to store or bring onto the Property any article, substance or
liquid of a specially combustible, inflammable or explosive nature but to comply
with the requirements and recommendations of the fire authority and the
reasonable requirements of the landlord as to fire precautions relating to the
Property;     6.8.5   not to obstruct the access to any fire equipment or the
means of escape from the Property nor to lock any fire door while the Property
is occupied;     6.8.6   to give notice to the Landlord immediately upon the
happening of any event which might affect any insurance policy on or relating to
the Property or upon the happening of any event against which the Landlord may
have insured;     6.8.7   immediately to inform the Landlord in writing of any
conviction judgment or finding of any court or tribunal relating to the Tenant
(or any director other officer or major shareholder of the Tenant) of such a
nature as to be likely to affect the decision of any insurer or underwriter to
grant or to continue any such insurance;     6.8.8   if at any time the Tenant
is entitled to the benefit of any insurance in respect of the Property (which is
not effected or maintained under any obligation contained in this Lease) to
apply all insurance money in making good the loss or damage in respect of which
the money has been received;     6.8.9   if during the Term the Property (or any
part of it) is damaged or destroyed by an insured Risk, and the insurance money
under the policy of insurance effected by the landlord is by reason of any act
or default of the Tenant (or anyone at the Property expressly or by implication
with the Tenant’s authority) wholly or partially irrecoverable, immediately in
every such case (a’ the option of the Tenant) either:

  6.8.9.1   to rebuild and reinstate at the Tenant’s own expense the Property
(or the part of it destroyed or damaged) to the reasonable satisfaction and
under the supervision of the Landlord’s Surveyor the Tenant being allowed
towards the expenses of so doing (upon such rebuilding and reinstatement being
completed) the amount (if any) actually received in respect of the destruction
or damage under any insurance policy; or     6.8.9.2   to pay to the landlord on
demand with Interest (calculated from the date of the damage or destruction) the
amount of the insurance money so irrecoverable on payment of which the
provisions of clauses 6.5 and 6.6 shall apply.

  6.8.10   If any claim is made by the Landlord under any insurance policy
relating to the Property the Tenant will pay to the landlord on demand the
amount of any insurance excess deducted from the claim.

6.9   Landlord’s Insurance Covenants       The landlord covenants with the
Tenant in relation to the policy of insurance effected by the Landlord pursuant
to the Landlord’s obligations contained in this Lease: .

  6.9.1   to produce to the Tenant (at the Tenant’s expense) on demand a copy of
the policy and the last premium renewal receipt or reasonable evidence of the
terms of the policy and the fact that the last premium has been paid;     6.9.2
  to use reasonable endeavours to procure that the interest of the Tenant is
noted or endorsed on the policy either by means of a general or a specific
endorsement at the landlord’s option;

27



--------------------------------------------------------------------------------



 



  6.9.3   to notify the Tenant of any material change in the risks covered by
the policy from time to time;     6.9.4   on request by the Tenant to request
the insurers to waive all rights of subrogation against the Tenant and to
produce written confirmation of the waiver if it is forthcoming.

7.   PROVISOS   7.1   Re-entry       The Landlord may re-enter the Property (or
any part of it in the name of the whole) at any time (even if any previous right
of re-entry has been waived) and then the Term will absolutely cease but without
limiting any rights or remedies which may have accrued to the Landlord against
the Tenant in respect of any breach of covenant or other term of this Lease
(including the breach in respect of which the re-entry is made) if during the
Term.

  7.1.1   the Rents (or any part of them) are outstanding for 14 days after
becoming payable whether formally demanded or not; or     7.1.2   there is a
breach or non-observance by the Tenant of any covenants or other terms of this
Lease or any document expressed to be supplemental to this Lease; or     7.1.3  
the Tenant being an individual has a bankruptcy order made against him or enters
into any composition or scheme or arrangement with his creditors; or     7.1.4  
the Tenant being a company:

  7.1.4.1   shall convene a meeting of its creditors; or     7.1.4.2   shall be
the subject of a proposal for a voluntary arrangement within Part I of the
Insolvency Act 1986; or     7.1.4.3   shall be the subject of any other proposal
for any composition, scheme of arrangement with, or assignment for the benefit
of, its creditors; or     7.1.4.4   shall be unable to pay its debts within the
meaning of section 123 of the Insolvency Act 1986; or     7.1.4.5   shall have a
trustee, receiver, administrative receiver, or similar officer appointed in
respect of all or any part of its business or assets; or     7.1.4.6   shall be
the subject of a petition presented for its winding up or for the making of an
administration order; or     7.1.4.7   shall cease to carry on business; or

28



--------------------------------------------------------------------------------



 



  7.1.4.8   shall convene, or be the subject of a meeting convened, for any of
the foregoing purposes; or

  7.1.5   the Tenant has any distress or execution levied on his goods.

7.2   Exclusion of Use Warranty       Nothing in this Lease, nor in any consent
granted by the Landlord under this Lease, shall imply or warrant that the
Property may lawfully be used under the Planning Acts for the purpose authorised
in this Lease (or any purpose subsequently authorised).   7.3   Entire
Understanding       This Lease embodies the entire understanding of the Landlord
and the Tenant relating to the Property and to all matters dealt with by any of
the provisions of this Lease and the Tenant acknowledges that the Tenant has
inspected and surveyed the Property and that this Lease has not been entered
into in reliance wholly or partly on any statement or representation which is
not expressly set out in this Lease.   7.4   Licenses etc.       if the Landlord
is a limited company or other corporation all licences, consents, approvals and
notices, required to be given by the Landlord, shall be sufficiently given if
given under the hand of a Director, Secretary, or other duly authorized officer
of the Landlord.   7.5   Tenant’s Chattels

If at the end of the Term any property (including any fixtures or fittings) of
the Tenant (“Chattels”) remains in or on the Property seven days after the
Tenant has vacated the Property:

  7.5.1   The landlord may as the agent of the Tenant sell the Chattels without
notice to the Tenant.     7.5.2   If any of the sold chattels belonged to a
third party, but the landlord mistakenly but in good faith believed that they
belonged to the Tenant, the Tenant shall on demand indemnify the landlord
against any liability incurred.     7.5.3   For the purposes of clause 7.5.2
good faith by the Landlord shall be presumed unless the contrary is proven.    
7.5.4   The Landlord shall be entitled to deduct the costs of and ancillary to
the sale from the proceeds of sale and to keep the proceeds of sale absolutely
unless the Tenant shall claim them within two months of the date on which the
Tenant vacates the Property.     7.5.5   The Tenant shall:

  7.5.5.1   indemnify the Landlord against any damage occasioned to the Property
and any actions, claims, proceedings, costs, expenses and demands made against
the Landlord caused by or related to the presence of the Chattels in or on the
Property or their removal from the Property;     7.5.5.2   pay damages for the
use and occupation of the Property until it is cleared of the Tenant’s property;
the damages shall be calculated at the same rate as the Rent immediately prior
to the end of the Term.

29



--------------------------------------------------------------------------------



 



  7.5.6   The Landlord shall not have any duty of care to the Tenant in respect
of the Chattels and shall not be required to obtain the best price for any
Chattels on their disposal.     7.5.7   If the landlord reasonably considers or
is advised that the value of any Chattels are such as not to justify selling
them the Landlord may dispose of them in any reasonable manner and the Tenant
shall indemnify the Landlord In respect of the costs of the disposal.

7.6   Compensation on Vacating       Any statutory right of the Tenant to claim
compensation from the Landlord on vacating the Property shall be excluded to the
extent that the law allows.   7.7   Service of Notices

  7.7.1   In this clause 7.7:

  7.7.1.1   “Notice” means any notice concerning this Lease or any provision in
this Lease or the Property and includes a notice under any statute;     7.7.1.2
  “Working Day” means any day from Monday to Friday inclusive other than
Christmas Day, Good Friday or: a statutory bank holiday;     7.7.1.3   A
reference to the address of a Party shall mean any of the following:

  (a)   the address of that Party as given in this Lease or any alternative
address for service which has been notified in writing to the Party giving the
Notice;     (b)   if a Party comprises more than one person, the address of each
person comprising that Party as given in this lease or any alternative address
for service which has been notified in writing to the Party giving the Notice;  
  (c)   the last known address of the Party;     (d)   in the case of the
Tenant, the Property.

  7.7.1.4   “Means of Service” means any of the following:

  (a)   ordinary first class post;     (b)   registered post;     (c)   the
recorded delivery service;     (d)   facsimile or any other means of electronic
transmission;     (e)   British Document Exchange.

  7.7.2   Any Notice shall be in writing and may be served:

  7.7.2.1   personally on the Party upon whom it is to be served; or     7.7.2.2
  by any Means of Service to the address of the Party;

30



--------------------------------------------------------------------------------



 



  7.7.2.3   by leaving it at the address of the Party upon whom it is to be
served     7.7.2.4   by for any Means of Service to the offices of a solicitor
who has acted for he Party upon whom it is to be served in relation to this
Lease or the Property at any time within a year preceding the service of the
notice or document unless the party serving the notice or document has notice
that the solicitor is no longer acting for the other party.

  7.7.3   Service in accordance with this clause shall be deemed to be made on
the following dates:

  7.7.3.1   in the case of personal service: on the day of doing so;     7.7.3.2
  in the case of ordinary first class post or British Document Exchange: on the
first working day after posting or placing in a British Document Exchange
collection box;     7.7.3.3   in the case of registered post or the recorded
delivery service: on the third working day after the date of receipt by The
Royal Mail;     7.7.3.4   in the case of facsimile or any other means of
electronic transmission: the day of transmission if transmitted before 4.00 pm
on a Working Day but otherwise on the next following Working Day;     7.7.3.5  
if the notice is left at a Party’s address: on the day it is left, if before
4.00 pm on a Working Day but otherwise on the next following Working Day.

7.8   Party Walls       Any wall dividing the Property from any Adjoining
Property shall be treated as a party wall.   7.9   Easements       The operation
of Section 62 of the Law of Property Act 1925 and Section 22(3) of the land
Registration Act 1925 are excluded from this Lease and the Tenant is not
entitled to any rights or easements for the benefit of the Property other than
rights expressly granted by this lease.   7.10   Rent Demands and Tenant’s
Breaches

  7.10.1   The demand for or the acceptance by the landlord or the Landlord’s
agent of rent or any other money due under this Lease shall not waive:-

  7.10.1.1   any breach of the Tenant’s covenants or the conditions contained in
this Lease; or     7.10.1.2   any liability attached to the non-performance of
the covenants and conditions

  7.10.2   Any breach of the Tenant’s covenants or conditions in this Lease
shall for all purposes of ‘his Lease constitute and be treated as a continuing
breach.     7.10.3   If the Landlord shall refrain from demanding or accepting
Rent or any other money due under this Lease then Interest shall be payable by
the Tenant for the period during which the Landlord shall so refrain, if the
reason for the Landlord so refraining is that there is reasonable ground for
believing that:.

31



--------------------------------------------------------------------------------



 



  7.10.3.1   the Tenant is in breach of any provision of this Lease; or    
7.10.3.2   the Tenant might acquire against the Landlord a right or entitlement
including (without limiting the preceding words) a right or entitlement to a new
tenancy after the expiry of the contractual term granted by this Lease.

7.11   Performance Impossible

  7.11.1   Nothing in this Lease shall render the Landlord or the Tenant liable
in respect of any breach by them of the covenants conditions or provisions of
this Lease, if their performance and observance becomes impossible, illegal or
unlawful; but     7.11.2   Subject to the provisions of clause 7.11.1 the term
of this Lease and the Tenant’s liability to pay the Rent shall not end by reason
only of a change, modification or restriction of the use of the Property or
obligations or requirements made or imposed after the date of this Lease under
or by virtue of any Legislation.

7.12   Distraint

All sums payable by the Tenant under this Lease (whether or not expressly
reserved as rent) shall be a charge on the Property and recoverable (by
distraint or otherwise) as rent in arrears.

7.13   Arbitration

  7.13.1   Any dispute or difference concerning the provisions of this Lease, or
the operation or construction of any of its clauses or paragraphs or the rights
or liabilities of the Parties (other than in relation to the Rent Review Clause)
may if the Landlord so elects by notice served on the Tenant (the “Arbitration
Notice”), be referred to arbitration by a single Arbitrator to be appointed by
such one of the following as the landlord shall consider to be appropriate
having regard to the nature of the dispute or difference in question:

  7.13.1.1   the Legal President; or     7.13.1.2   The President for the time
being of the Royal Institute of British Architects or someone authorised to make
appointments on his behalf; or     7.13.1.3   the President.

  7.13.2   The Tenant may at any time give notice to the Landlord requiring the
Landlord to decide whether or not to serve an Arbitration Notice in relation to
any dispute.     7.13.3   If the Landlord does not serve an Arbitration Notice
within 28 days of the Tenant’s notice then the landlord has no further right to
do so in relation to that dispute.

8.   THE GUARANTOR’S COVENANTS       The Guarantor covenants with the Landlord
named in this Lease and without the need for any express assignment with a/l the
Landlord’s successors in title that:

32



--------------------------------------------------------------------------------



 



8.1   To pay observe and perform       During the Term (or, if shorter, during
the period ending with the date on which the Tenant is released from liability
under this Lease by virtue of the 1995 Act) the Tenant and the Guarantor (and
this obligation shall be joint and several) shall punctually pay the Rents and
observe and perform the tenant’s covenants and other obligations under this
Lease.   8.2   To take lease following disclaimer

  8.2.1   If at any time during the Term the Lease is disclaimed or is
prematurely determined for any reason the Landlord may within three months after
receiving notice of the disclaimer or termination require the Guarantor to take
from the Landlord a lease of the Property for the remainder of the Term at the
Rent then being paid under this Lease (subject to clause 8.5) and subject to the
same covenants and terms (including those as to variation of Rents) as this
Lease;     8.2.2   The new lease will take effect from the date of the
disclaimer or termination;     8.2.3   The Guarantor shall pay the costs of the
new lease and execute and deliver to the Landlord a counterpart of it.

8.3   To make payments following disclaimer

      if this Lease is disclaimed or prematurely determined for any reason and
the Landlord does not require the Guarantor to accept a new lease of the
Property the Guarantor shall pay to the Landlord on demand an amount equal to
the difference between any money received by the Landlord for the use or
occupation of the Property and the Rents which would have been payable in both
cases for the period commencing with the date of disclaimer or termination and
ending on the date 12 months after the disclaimer or termination.

8.4   Guarantor Liable as primary obligor

      the Guarantor is liable under this clause 8 as a primary obligor and the
Guarantor continues to be so liable even if:

  8.4.1   there is any time or indulgence granted by the Landlord to the Tenant
or any neglect or forbearance of the Landlord in enforcing the payment of the
Rents or the observance or performance of the covenants or other terms of this
Lease;     8.4.2   there has been any refusal by the landlord to accept Rents
tendered by or on behalf of the Tenant at a time when the Landlord was entitled
(or would after serving a notice under s146 of the law of Property Act 1925 have
been entitled) to re-enter the Property;     8.4.3   the terms of this Lease may
have been varied by agreement between the Landlord and the Tenant;     8.4.4  
the Tenant has surrendered part of the Property in which event the liability of
the Guarantor under this lease shall continue in respect of the part of the
Property which has not been surrendered, after making any necessary
apportionments under Section 140 Law of Property Act 1925; or     8.4.5   there
is any other act or thing or rule of law by which but for this provision the
Guarantor would have been released.

33



--------------------------------------------------------------------------------



 



8.5   Rent Reviews       The Landlord shall be entitled to exercise any rent
review which could have been exercised if the Lease had not been disclaimed or
terminated. If a rent review is exercised:

  8.5.1   the Initial Rent payable under any new lease granted to the Guarantor
under this clause 8 shall be the reviewed rent; and     8.5.2   any amount
payable by the Guarantor under this clause 8 shall be calculated by reference to
the reviewed rent; and     8.5.3   the rent review shall be conducted as if the
Guarantor is (at the time of rent review) the Tenant under this Lease.

8.6   Authorised Guarantee Agreement       If the Tenant enters into an
authorised guarantee agreement (as defined in the 1995 Act) so as to guarantee
the performance of the tenant’s obligations under this Lease by the Tenant’s
assignee the Guarantor covenants with the Landlord that it will at the
Landlord’s request enter into a deed for the purpose of covenanting (as primary
obligor) with the landlord to comply with all of the Tenant’s obligations under
that authorised guarantee agreement.   8.7   Tenant’s Successors In Title      
In this clause references to the ‘Tenant shall not include the Tenant’s
successors in title.   9.   OPTION TO DETERMINE   9.1   The Tenant may terminate
this Lease on the 31st day July 2005 (“the Determination Date”) by giving to the
landlord not less than six months prior notice in writing.   9.2   A notice
given under clause 9.1 will only be effective if the Tenant shall up to the
Determination Date have paid the rent and other sums reserved by this lease and
shall have substantially observed and performed the material obligations on the
part of the Tenant contained in this lease and shall yield up the Property with
vacant possession on the Determination Date.   9.3   Following the service of
such notice the Term shall (subject to the provisions of clause 9.2) cease and
determine on the Determination Date without prejudice to the respective rights
of either Party against the other in respect of any antecedent claim or breach
of covenant.   10.   CERTIFICATE       The Parties certify that this Lease is
not entered into pursuant to an Agreement for Lease.       EXECUTED and
DELIVERED as a deed by the Parties on the date of this document

34



--------------------------------------------------------------------------------



 



SCHEDULE ONE
The Property
International House Pepper Road Bramhall Technology Park 8tockport Greater
Manchester including

     
S1
  The land and the building or buildings on it shown for the purpose of
identification only edged red on the Plan including:
 
   
S1.1
  All the Landlord’s Fixtures and fixtures of every kind (other than the
Tenant’s trade fixtures) which shall from time to time be in or upon the
Property whether originally fixed or fastened to or upon the Property or
otherwise.
 
   
S1.2
  Any Conduits which exclusively serve the Property.

SCHEDULE TWO
Part One — Rights benefiting the Property
(Insofar as the Landlord can grant the same) the benefit of the rights referred
to in the Property Register of Title Number GM450236.
SCHEDULE TWO
Part Two — Exceptions and Reservations

  S2.2.1   The right to the free and uninterrupted passage and running of water,
sewage, gas, electricity telephone and other services or supplies from and to
the Adjoining Property in and through the Conduits now constructed or to be
constructed during the Term in through or under the Property.     S2.2.2   The
right for the Landlord and those authorised by the Landlord at any time during
the Term upon reasonable notice except in case of emergency to enter (and in
case of emergency to break into and enter) the Property for the purpose of:

  S2.2.2.1   inspecting, repairing, cleansing, maintaining or renewing the
Conduits and any building or structure on any Adjoining Property;     S2.2.2.2  
laying, constructing, joining into, or altering the course of any Conduit;    
S2.2.2.3   carrying out building works or alterations to any Adjoining Property
including the laying of footings or foundations for any building works on or
adjacent to the boundary of the Property;     S2.2.2.4   carrying out works or
doing anything included in the Landlord’s obligations in this Lease;    
S2.2.2.5   complying with any requirements made of the Landlord by any Authority
or Statute;

35



--------------------------------------------------------------------------------



 



  S2.2.2.6   taking schedules or inventories of fixtures and other items to be
yielded up at the end of the Term;     S2.2.2.7   carrying out any other
activity in respect of which the Tenant has covenanted in this Lease to permit
the Landlord to exercise rights of access to the Property.

      The person or persons exercising such rights causing as little damage and
disturbance as reasonably possible and making good all damage occasioned in the
exercise of such rights but so that the Landlord shall not have any liability to
pay compensation to the Tenant provided that this obligation is complied with.  
  S2.2.3   The right (with the Landlord’s Surveyor and any person acting as the
third party determining the Rent in default of agreement between the parties
under the provisions for rent review contained in this Lease) at convenient
hours and on reasonable prior notice to enter and inspect the Property for all
purposes connected with any pending or intended step under the 1954 Act or the
implementation of the provisions for rent review.     S2.2.4   The right to
erect scaffolding for the purpose of inspecting, repairing, of cleaning any
Adjoining Property or any building or structure on it notwithstanding that such
scaffolding may temporarily restrict the access to or use and enjoyment of the
Property     S2.2.5   The rights of light, air, support, protection, shelter and
all other easements and fights new or after the date of this Lease belonging to,
or enjoyed by any Adjoining Property.     S2.2.6   Full right and liberty at any
time after the date of this lease to erect other buildings of any height in such
manner as the Landlord shall think fit on any Adjoining Property even if any
building may obstruct, affect or interfere with the amenity of or access to the
Property or the passage of light and air to the Property.     S2.2.7   The right
to erect and maintain on any Adjoining Property a building with eaves projecting
into the airspace of the Property (together with the right at all times to
discharge rainwater on the Property from such eaves) and foundations projecting
into the soil of the Property.

S2.3   The rights to which the Property is subject referred to in the Property
and Charges Register of Title Number GM450236.

SCHEDULE TWO
Part Three — matters to which the demise is subject
The exceptions, reservations, covenants, restrictions, stipulations and other
matters contained or referred to in Title Number GM450236.

36



--------------------------------------------------------------------------------



 



SCHEDULE THREE
Rent and Rent review

S3.1   Definitions       This Schedule shall be referred to in this Lease as the
Rent Review Schedule and the terms defined in this paragraph (S3.1) shall for
all purposes of this Schedule have the meanings specified.

  S3.1.1   “The Assumptions” means the following assumptions:

  S3.1.1.1   no work has been carried out on the Property during the Term which
has diminished the rental value of it; and     S3.1.1.2   if the Property has
been destroyed or damaged it has been fully restored; and     S3.1.1.3   the
covenants contained in this lease have been fully performed and observed; and  
  S3.1.1.4   the Property is available to let by a willing landlord to a willing
tenant by one lease without a premium being paid by either party and with vacant
possession and subject to the provisions of this Lease (other than the amount of
the rent but including the provisions for rent review) as varied by any deed of
variation or licence issued by the Landlord for a term equal to the Term but
commencing on the relevant Review Date; and     S3.1.1.5   the Property is ready
for and fitted out and equipped for immediate occupation by the willing tenant
and that all the services required for such occupation and use are connected to
the Property; and     S3.1.1.6   the Property may be used for any use permitted
by this Lease including any use which the Landlord may not unreasonably refuse
to permit and any use permitted under the Planning Acts; and     S3.1.1.7   at
the end of the Term the Lease will be renewed pursuant to the 1954 Act; and    
S3.1.1.8   any rent free or reduced rent period or reverse premium or other
inducements or concessions that a willing landlord might give to a tenant in the
open market at the relevant Review Date has already expired.

  S3.1.2   The “Disregarded Matters” means:

  S3.1.2.1   Any effect on rent of the fact that the Tenant, the Tenant’s
sub-tenants, or their respective predecessors in title, have been in occupation
of the Property; and

37



--------------------------------------------------------------------------------



 



  S3.1.2.2   Any goodwill attached to the Property by reason of the carrying on
at the Property of the activities or business of the Tenant, the Tenants
sub-tenants, or their respective predecessors in title; and     S3.1.2.3   Any
increase in rental value of the Property attributable to the existence at the
relevant Review Date of any improvements to the Property carried out with
consent (where required) otherwise than in pursuance of an obligation to the
Landlord (and improvements consequent upon the Tenant putting the Property into
good repair shall be treated as having been carried out in pursuance of such
obligation) either:

S3.1.2.3.1 by the Tenant or by any person deriving title from the Tenant during
the term; or
S3.1.2.3.2 by the Tenant during any lease of the Property before the
commencement of the Term so long as the Landlord or the landlord’s predecessors
in title have not since the improvement was carried out had vacant possession of
the relevant part of the Property
and the improvement was completed not more than 10 years before the relevant
Review Date; and

  S3.1.2.4   All trade fixtures affixed by the Tenant in accordance with the
terms of the Lease; and     S3.1.2.5   Any effect on Rent of any temporary works
operations or other activities on any Adjoining Property; and     S3.1.2.6   Any
decrease in value of the Property due to works carried out by the Tenant.

  S3.1.3   Open Market Rent means the best yearly rent at which the Property
might be let making the Assumptions and disregarding the Disregarded Matters.  
  S3.1.4   The “Expert” means a person appointed by agreement between the
Parties or in the absence of agreement by the President on the application of
either Party made not earlier than 6 months before the relevant Review Date or
at any time afterwards.

S3.2   Ascertaining the Rent

  S3.2.1   The Rent shall be:

  S3.2.1.1   Until the first Review Date the Initial Rent.     S3.2.1.2   During
every successive Review Period a rent equal to the greater of:

38



--------------------------------------------------------------------------------



 



S3.2.1.2.1 the Rent payable immediately prior to the relevant Review Date, or,
if payment of Rent has been suspended or abated for any reason, the Rent which
would have been payable had there been no such suspension or abatement; or
S3.2.1.2.2 the Open Market Rent ascertained in accordance with this Schedule.

  S3.2.2   The Open Market Rent for any Review Period may be agreed in writing
at any time between the Parties or (in the absence of agreement) will be
determined by the Expert acting as an expert and not as an arbitrator.    
S3.2.3   The Expert shall afford each of the Parties an opportunity to make
written representations to him and .also an opportunity to make written
counter-representations on any representations made to him by the other Party
(and the parties shall supply to each other copies of any representations or
counter-representations), but will not be in any way limited or fettered by such
representations and counter-representations, and will be entitled to rely on his
own judgment and opinion.     S3.2.4   If the Expert dies, or refuses to act, or
becomes incapable of acting, or if he fails to publish his determination within
4 months of the date upon which he accepts his appointment, either Party may
apply to the President to discharge the Expert and appoint another in his place.
    S3.2.5   The fees of the Expert shall be borne by the Parties in the shares
decided by the Expert.     S3.2.6   If either Party shall fail to pay costs
awarded against it by the Expert within twenty-one days of demand the other
shall be entitled to pay the costs and the amount paid shall be repaid by the
other Party on demand.     S3.2.7   When the Rent has been ascertained memoranda
recording this shall be signed by or on behalf of the Parties and annexed to
this Lease and its counterpart and each Party shall bear their own costs in this
respect.

S3.3   Arrangements Pending Ascertainment of Revised Rent       If the revised
Rent payable during any Review Period has not been ascertained by the relevant
Review Date Rent shall continue to be payable at the rate previously payable on
account of the Rent for that Review Period.   S3.4   Payment of Revised Rent

  S3.4.1   If the revised Rent is ascertained on or before the relevant Review
Date, and that date is not a Rent Payment Day the Tenant shall on that Review
Date pay to the Landlord the amount by which one quarter’s rent (at the rate
payable on the immediately preceding Rent Payment Day) is less than one
quarter’s rent (at the rate of the revised Rent) apportioned on a daily basis
for the period from the Review Date to the next Rent Payment Day.     S3.4.2  
If the revised Rent payable during any Review Period has not been ascertained by
the relevant Review Date then immediately (and in any event within 14 days)
after the date when it has been ascertained the Tenant shall pay to the
Landlord:

39



--------------------------------------------------------------------------------



 



  S3.4.2.1   any shortfall between the payments made by the Tenant on account,
and the Rent which would have been paid on the Review Date and on any subsequent
Rent Payment Day had the revised Rent been ascertained on or before the relevant
Review Date; and     S3.4.2.2   Interest, at the rate of 3% a year less than the
Interest Rate on the shortfall payable under clause S3.4.2.1; and the interest
shall be calculated on the shortfall in each installment of Rent from the Review
Date and from any subsequent Rent Payment Day to the date of payment of the
shortfall.

S3.5   Arrangements when increasing Rent prevented ate

  S3.5.1   If at any Review Date there shall be in force any legislation
preventing, restricting or modifying the Landlord’s right to:

  S3.5.1.1   review the Rent in accordance with this Lease; or     S3.5.1.2  
recover any increase in the Rent

      the Landlord shall, when the restriction or modification is removed,
relaxed, or modified, be entitled (but without prejudice to his rights (if any)
to recover any Rent the payment of which has only been deferred by law) on
giving not less than one month’s notice in writing (a “Review Notice”) to the
Tenant, to invoke the provisions of paragraph S3.5.2.     S3.5.2   Upon the
service of a Review Notice the Landlord shall be entitled:

  S3.5.2.1   to proceed with any review of the Rent which may have been
prevented, or further to review the Rent in respect of any review where the
Landlord’s right to review the Rent was restricted or modified; and the date of
expiry of the Review Notice shall be treated for the purposes of this Lease as a
Review Date (provided that nothing in this paragraph shall be construed as
varying any subsequent Review Date);     S3.5.2.2   to recover any increase in
Rent with effect from the earliest date permitted by law.

40



--------------------------------------------------------------------------------



 



SCHEDULE FOUR
Landlord’s fixtures
None
THE COMMON SEAL OF
MEGGITT PROPERTIES PLC
was affixed in to this Deed
in the presence of:

     
/s/ ILLEGIBLE
  Director      
 
   
/s/ ILLEGIBLE
  Secretary      

41